Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Divisional Application
Applicant’s request corresponds to 16742516, now US Patent No. 11409475. Per the MPEP, 201.06  Divisional Application [R-10.2019]. “This application, may disclose and claims only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. While a divisional application may depart from the phraseology used in the parent application there may be no departure therefrom in substance or variation in the disclosure that would amount to "new matter" if introduced by amendment into the parent application. Compare MPEP § 201.08 and MPEP § 211 et seq”.
Claims 1-12 currently pending.
Please refer to the action below.



Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7, and 10 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 of US Patent 11409475, and further rejected over at least claim 1 of the co-pending application 17538776.


Co-pending Application NO. 17538776
Instant Application NO. 17735821
Patent NO. 11409475
1. An automatic inspection method comprising: comparing (i) a read image of a paper on which an image is formed with (ii) a reference image, to thereby perform an inspection of the image formed on the paper; and excluding, from automatic inspection, a paper when a type of the paper is an index paper.

5. An inspection apparatus comprising a hardware processor that: compares (i) a read image of a paper on which an image is formed with (ii) a reference image, to thereby perform an inspection of the image formed on the paper; and excludes, from automatic inspection, a paper when a type of the paper is an index paper.

7. An image forming system comprising: an image former; a reader; and a hardware processor, wherein the hardware processor: compares (i) a read image of a paper on which an image is formed by the image former, the read image being read by the reader, with (ii) a reference image, to thereby perform an inspection of the image formed on the paper; and excludes, from automatic inspection, a paper when a type of the paper is an index paper.
10. An automatic inspection method comprising: comparing (i) a read image of a paper on which an image is formed with (ii) a reference image; and excluding, from automatic inspection, a paper when a type of the paper is an index paper.
1. An inspection apparatus, comprising: a hardware processor configured to: conduct an inspection, the inspection including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared, and (ii) outputting a result of the comparing, wherein the hardware processor sets a page the paper of which is embossed paper to not be a target of the inspection.

4. An image formation system, comprising: a hardware processor configured to: conduct an inspection, the inspection including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared, and (ii) outputting a result of the comparing; and an image former that forms the image on the paper based on the print job, wherein the hardware processor sets a page the paper of which is embossed paper to not be a target of the inspection.

7. A non-transitory recording medium storing a computer readable inspection program executed by an inspection apparatus, the inspection program causing a computer to perform processes comprising: an inspection process, the inspection process including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared, and (ii) outputting a result of the comparing; and setting a page the paper of which is embossed paper to not be a target of the inspection process.

10. An inspection method comprising: an inspection process, the inspection process including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared, and (ii) outputting a result of the comparing; and a setting process, the setting process comprising setting a page the paper of which is embossed paper to not be a target of the inspection process.
1. An inspection apparatus, comprising: a hardware processor configured to: conduct an inspection on an image by comparing a scanned image with a correct image, the image being formed on paper in accordance with a print job, the scanned image being generated by reading the image, and the correct image serving as a reference for the inspection of the image; and determine whether a page is a target for the inspection in accordance with a type of the paper on which the image will be formed according to a print setting of the print job, wherein: the hardware processor conducts the inspection on the image formed on a page that has been determined to be the target for the inspection, and does not conduct the inspection on the image formed on a page that has been determined to not be the target for the inspection, and the hardware processor determines, as a page that is not the target for the inspection, at least one of (i) a page on which the image will be formed on embossed paper as the type of the paper, and (ii) a page on which the image will be formed on paper including punched holes as the type of the paper.

Regarding Instant independent claims 1, 4, 7, and 10 corresponding to at least claim 1 of the co-pending application of  17538776:

   Although the claims at issue are not identical, they are not patentably distinct from each other. Firstly, the copending application teaches and encompasses all the teaching of the instant application except a case of excluding, from automatic inspection, a paper when a type of the paper is an index paper versus when the page the paper of which is embossed paper to not be a target of the inspection process. Thereby, it would have been obvious to one skill in the art to modify the teachings of the instant claims to cite the excluding paper type is one an embossed paper whereby suppressing the need to perform a plurality of unneeded print image inspections, and suppressing erroneous detections according to known issues with embossed papers inspections which maybe further realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

   Regarding Instant independent claims 1, 4, 7, and 10 corresponding to at least patented claims 1:

  Secondly, although the claims at issue of the instant claims and that of the patented claims are not identical, they are not patentably distinct from each other. However, the patented claim encompasses all the teachings of the instant claims. Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection.  Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 3-5, 7-8, and 10-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the Description of the Related Art (DRA) in view of Itagaki et al. (JP 2007/148027, A1).


   Regarding claim 1, DRA teaches in at least para. 0003-0004 of the disclosure an inspection apparatus, comprising: a hardware processor (an automatic inspection function of the inspection apparatus of at least para. 0003-0004 of the disclosure performed by an obvious wellknown processor or controller) configured to: conduct an inspection (at least para. 0003-0004);
the inspection including (i) comparing a scanned image with a correct image (at least para. 0003), the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared (at least para. 0003);
 and (ii) outputting a result of the comparing (detecting in at least para. 0003-0004 an inspection inconsistency or image abnormality from the images comparisons as an outputting result of the comparing).
     However, DRA is silent regarding wherein the hardware processor sets a page the paper of which is embossed paper to not be a target of the inspection.
    Itagaki teaches in Abstract and claims 1-2 of the prior art an automatic image inspection selectively inspects only the image printed or printed on the paper to be inspected sets by an inspection condition setting unit according to the type information of the recording medium and the name of the paper to not be a target of the inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Itagaki to include sets said page the paper of which is embossed paper to not be a target of the inspection, one skill in the art may envisage a case where a type of page or type of paper is set as a non-inspection page wherein the system configured to exclude from an automatic inspection said type of paper, Itagaki complements DRA in the sense that a plurality of inspected read paper images may produce a plurality of wrong erroneous inspection errors due in a case to their design, structures or manufacturing criteria, thereby for at least production producibility, the system may set up said embossed papers or the like to not be a target of the inspection, ultimately increase productivity of said apparatus by excluding from an automatic inspection said paper type, which maybe further realized according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

   Regarding claim 2 (according to claim 1), DRA further teaches wherein the hardware processor stores, in a storage, the correct image serving as the reference (the correct image of at least para. 0003 as implied is stored obviously in a storage, said correct image serving as the reference).

    Regarding claim 4, DRA teaches an image formation system (DRA teaches at least para. 0003-0004 of the disclosure an automatic inspection function performed by an image  forming apparatus comprising said system configured to compare a reference image with a read print media and to set in a case a non-inspection image based on page image data) comprising: a hardware processor (an automatic inspection function of the inspection apparatus of at least para. 0003-0004 of the disclosure performed by an obvious wellknown processor or controller) configured to: conduct an inspection (at least para. 0003-0004);
the inspection including (i) comparing a scanned image with a correct image (at least para. 0003), the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared (at least para. 0003);
 and (ii) outputting a result of the comparing (detecting in at least para. 0003-0004 an inspection inconsistency or image abnormality from the images comparisons as an outputting result of the comparing).
   However, DRA is silent regarding wherein the hardware processor sets a page the paper of which is embossed paper to not be a target of the inspection.
  Itagaki teaches in Abstract and claims 1-2 of the prior art an automatic image inspection selectively inspects only the image printed or printed on the paper to be inspected sets by an inspection condition setting unit according to the type information of the recording medium and the name of the paper to not be a target of the inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Itagaki to include sets said page the paper of which is embossed paper to not be a target of the inspection, one skill in the art may envisage a case where a type of page or type of paper is set as a non-inspection page wherein the system configured to exclude from an automatic inspection said type of paper, Itagaki complements DRA in the sense that a plurality of inspected read paper images may produce a plurality of wrong erroneous inspection errors due in a case to their design, structures or manufacturing criteria, thereby for at least production producibility, the system may set up said embossed papers or the like to not be a target of the inspection, ultimately increase productivity of said apparatus by excluding from an automatic inspection said paper type, which maybe further realized according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

   Regarding claim 5 (according to claim 4), DRA further teaches wherein the hardware processor stores, in a storage, the correct image serving as the reference (the correct image of at least para. 0003 as implied is stored obviously in a storage, said correct image serving as the reference).

    Regarding claim 7, DRA teaches in para. 0003-0004 an image forming apparatus comprising a wellknown CPU comprising obviously a non-transitory recording medium storing a computer readable inspection program implied in para. 0003 executed by an inspection apparatus, the inspection program causing a computer to perform processes comprising: an inspection process (setting in at least para. 0003-0004 a non-inspection page of para. 0004 and the performing of the inspection process in para. 0003);
 the inspection process including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared (para. 0003), and (ii) outputting a result of the comparing (detecting in at least para. 0003-0004 an inspection inconsistency or image abnormality from the images comparisons as an outputting result of the comparing).
   However, DRA is silent regarding wherein and setting a page the paper of which is embossed paper to not be a target of the inspection process.
   Itagaki teaches in Abstract and claims 1-2 of the prior art an automatic image inspection selectively inspects only the image printed or printed on the paper to be inspected sets by an inspection condition setting unit according to the type information of the recording medium and the name of the paper to not be a target of the inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Itagaki to include setting a page the paper of which is embossed paper to not be a target of the inspection process, one skill in the art may envisage a case where a type of page or type of paper is set as a non-inspection page wherein the system configured to exclude from an automatic inspection said type of paper, Itagaki complements DRA in the sense that a plurality of inspected read paper images may produce a plurality of wrong erroneous inspection errors due in a case to their design, structures or manufacturing criteria, thereby for at least production producibility, the system may set up said embossed papers or the like to not be a target of the inspection, ultimately increase productivity of said apparatus by excluding from an automatic inspection said paper type, which maybe further realized according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.


   Regarding claim 8 (according to claim 7), DRA further teaches wherein the processes further comprising storing, in a storage, the correct image serving as the reference (the correct image of at least para. 0003 as implied is stored obviously in a storage, said correct image serving as the reference).

    Regarding claim 10, DRA teaches an inspection method (DRA teaches at least para. 0003-0004 of the disclosure an automatic inspection function performed by an image  forming apparatus comprising said method configured to compare a reference image with a read print media and to set in a case a non-inspection image based on page image data) comprising: an inspection process (setting in at least para. 0003-0004 a non-inspection page of para. 0004 and the performing of the inspection process in para. 0003);
 the inspection process including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared (para. 0003), and (ii) outputting a result of the comparing (detecting in at least para. 0003-0004 an inspection inconsistency or image abnormality from the images comparisons as an outputting result of the comparing).
   However, DRA is silent regarding wherein and setting a page the paper of which is embossed paper to not be a target of the inspection process.
   Itagaki teaches in Abstract and claims 1-2 of the prior art an automatic image inspection selectively inspects only the image printed or printed on the paper to be inspected sets by an inspection condition setting unit according to the type information of the recording medium and the name of the paper to not be a target of the inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Itagaki to include setting a page the paper of which is embossed paper to not be a target of the inspection process, one skill in the art may envisage a case where a type of page or type of paper is set as a non-inspection page wherein the system configured to exclude from an automatic inspection said type of paper, Itagaki complements DRA in the sense that a plurality of inspected read paper images may produce a plurality of wrong erroneous inspection errors due in a case to their design, structures or manufacturing criteria, thereby for at least production producibility, the system may set up said embossed papers or the like to not be a target of the inspection, ultimately increase productivity of said apparatus by excluding from an automatic inspection said paper type, which maybe further realized according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

   Regarding claim 11 (according to claim 10), DRA further teaches wherein further comprising: storing, in a storage, the correct image serving as the reference (the correct image of at least para. 0003 as implied is stored obviously in a storage, said correct image serving as the reference).

Claims Objections
Claims 3, 6, 9, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all outstanding rejections are overcome. The prior arts do not appear to teach specifically: 
3. The inspection apparatus according to claim 2, wherein the hardware processor does not perform a comparison between the scanned image and the correct image in a case in which the scanned image is generated by reading an image formed on the page of embossed paper.
6. The image formation system according to claim 5, wherein the hardware processor does not perform a comparison between the scanned image and the correct image in a case in which the scanned image is generated by reading an image formed on the page of embossed paper.
9. The non-transitory recording medium according to claim 8, wherein the inspection process does not perform a comparison between the scanned image and the correct image in a case in which the scanned image is generated by reading an image formed on the page of embossed paper.
12. The inspection method according to claim 11, wherein the inspection process does not perform a comparison between the scanned image and the correct image in a case in which the scanned image is generated by reading an image formed on the page of embossed paper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/28/2022